Citation Nr: 0529371	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  99-05 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hip injury.

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

3.  Entitlement to an initial compensable evaluation for 
fungal infection of the feet, onychomycosis.

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss from September 26, 1997, to December 
10, 2002, and in excess of 10 percent on and after December 
11, 2002.

5.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to June 
1966.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The case 
was previously before the Board in July 2003, and was 
remanded for additional development and re-adjudication.  

In a March 2002 rating decision, service connection was 
granted for onychomycosis, claimed as a fungal infection of 
the toenails, as part and parcel of the service-connected 
diabetes mellitus, and a 20 percent evaluation was assigned.  
The veteran timely appealed that determination.  Subsequent 
medical evidence has shown that the diabetes mellitus and 
onychomycosis are not related, but rather are two different 
disabilities which warrant separate evaluations.  In the 
October 2002, statement of the case the RO considered the 
assignment of a separate compensable evaluation for the 
onychomycosis and also provided the previous and amended 
regulatory criteria for rating skin disorders.  Inasmuch as 
the issue of entitlement to a compensable evaluation for the 
onychomycosis was previously fully developed for appellate 
review, this issue is still properly before the Board.  

Because the claims for a higher evaluations for diabetes 
mellitus, onychomycosis, and hearing loss involve requests 
for higher initial evaluations following the initial grant of 
service connection, the Board has characterized these claims 
in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (separating initial rating 
claims from subsequent claims for increased ratings).  

Regarding the veteran's claim for an initial evaluation in 
excess of 10 percent for tinnitus, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, 19 Vet. App 63 (2005), reversing a 
decision of the Board which had concluded that no more than a 
single 10-percent disability evaluation may be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  VA disagrees with the Court's decision in 
Smith, and is seeking to have the decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid the burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claim based 
on court precedent that my ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veteran's tinnitus was not "persistent" for purposes of 
38 C.F.R. section 4.87, Diagnostic Code 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  


FINDINGS OF FACT

1.  There is no competent evidence which shows that the 
veteran had a chronic right hip disorder while in service, 
that chronic right hip arthritis was manifested to a 
compensable degree within one year following the veteran's 
separation from active military service, or that any current 
right hip disorder, including arthritis, is related to the 
veteran's service.

2.  From the May 2001 effective date of the grant of service 
connection to the present, the veteran's diabetes mellitus 
has been managed by restricted diet and oral medication 
without regulation of activities or hospitalization.

3.  The veteran's onychomycosis is present on the toenails of 
both feet to a moderate degree, but does not result in 
exfoliation, exudation, or itching, and involves less than 5 
percent of the veteran's entire body, does not cause 
disfigurement, and has required no more than topical therapy 
during the past
12-month period.

4.  In October 1998, audiometric testing showed an average 
68-decibel loss, with a speech recognition score of 88 
percent, in the right ear (level III); and, for the left ear, 
an average 60-decibel loss with a speech recognition score of 
88 percent
(level III).

5.  In December 2002, audiometric testing showed an average 
68-decibel loss, with a speech recognition score of 88 
percent, in the right ear (level III); and, for the left ear, 
an average 70 decibel loss with a speech recognition score of 
80 percent
(level VI).


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a chronic right hip 
disorder, due to disease or injury, which was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2005).

3.  The criteria for a separate compensable evaluation for 
onychomycosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002, 2004).

4.  From September 1997 to December 10, 2002, the criteria 
for a compensable evaluation for bilateral hearing loss were 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (1999).

5.  On and after December 11, 2002, the criteria for a rating 
in excess of 10 percent for the veteran's service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was not done.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

The veteran's claims for compensation for the disabilities at 
issue was received in September 1997 and May 2001.  The 
record reflects that he and his representative were provided 
with copies of the April 1998, October 1998, March 2002, July 
2002, and December 2002 rating decisions; the December 1998 
and October 2002 statements of the case, and the supplemental 
statements of the case issued in December 2002 and January 
2005.  By way of those documents, the veteran was informed of 
the evidence needed to support his claims.  They provided 
notice of the laws and regulations, the cumulative evidence 
already of record, and the reasons and bases for the 
determination made regarding the claims, which the Board 
construes as reasonably informing him of the information and 
evidence not of record that is necessary to substantiate his 
claims.

By letters dated in April 2003 and August 2003, the RO 
advised the veteran of the criteria for establishing his 
claims, the types of evidence necessary to prove each claim, 
the information necessary for VA to assist him in developing 
his claims, and the evidence that the RO had received.  The 
veteran was notified of which portion of that evidence he was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on his behalf.  The 
letters suggested that he submit any evidence in his 
possession.  The letters also informed the veteran that, at 
his option, the RO would obtain any non-Federal private 
treatment records he identified as related to his claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, at 125.  Thus, the contents of these letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim, 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA outpatient 
treatment records, private treatment records identified by 
the veteran as relevant to his claim, and the reports of VA 
examinations in February 2002 and December 2002 have been 
obtained and associated with the claims file.  The veteran 
does not assert that there is additional evidence to be 
obtained or that there is a request for assistance that has 
not been acted on.  All records obtained or generated have 
been associated with the claim file.  The Board finds that 
the RO has complied with the duty to assist the veteran with 
the development of his claim.  38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2005).

Accordingly, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection - Right Hip

A.  Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under 38 C.F.R. § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

B.  Discussion

The veteran's service medical records (SMRs) are entirely 
negative for pertinent complaints, findings, or treatment of 
a right hip injury.  

In support of his claim for service connection, the veteran 
submitted a November 1998 statement in which he contends that 
he injured his right leg in the military while in Vietnam in 
1965.  He indicated the injury required casting.  He said he 
reinjured the right leg in a twisting injury which caused 
pain in the right hip.

Post-service evidence consists of VA and private treatment 
records dated from 1988 to 2004, primarily showing treatment 
for low back pain.  These records do show that the veteran 
was initially evaluated for right hip complaints in 1999.  
During outpatient evaluation in December 1999 the veteran 
gave a history of twisting injury in service, with 
significant pain in the sacral area on the right since that 
time.  On examination, range of motion of the hip was good.  
Neurological examination revealed no evidence suggestive of 
right lower extremity radiculopathy.  The clinical 
examination was consistent with sacroiliac joint disease.  
The remaining records show continued evaluation and treatment 
for right hip pain, diagnosed as arthritis.  These treatment 
records do not, in any way, suggest that the veteran's right 
hip arthritis symptomatology originated during military 
service.  

The SMRs fail to reveal any significant injury to the right 
hip.  Therefore, the veteran's service medical records do not 
affirmatively establish that any current right hip disability 
had its onset during military service.

The earliest recorded medical history places the presence of 
right hip complaints in 1999, more than 30 years after his 
separation from active service in 1966.  This date leaves a 
significant gap between service and the initial confirmation 
of a right hip disability, with no clinical support for acute 
or inferred manifestations or continued symptoms.  That is, 
there is no competent evidence of continuing or chronic right 
hip disability in the years following service.  As such, 
chronicity and/or continuity of symptomatology are not 
established.  38 C.F.R. § 3.303(b) (2005); See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

Moreover, no medical expert of record has suggested that the 
veteran's current right hip arthritis first began during 
military service, or within a year thereafter.  The examiners 
of record simply noted a history of right hip arthritis, but 
did not specifically attribute it to the veteran's military 
service.  No additional post-service medical records that 
discuss the etiology of the veteran's right hip arthritis 
have been obtained and associated with the claims folder.

In making its determination, the Board has also considered 
the veteran's contentions, which are considered credible 
insofar as he has described his current symptoms and beliefs 
that his right hip arthritis was incurred in or aggravated by 
service.  However, it has not been indicated that he 
possesses the requisite medical qualifications to opine on a 
matter involving medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board finds the veteran's actual service medical records to 
be more probative than his own statements as to the 
incurrence of a right hip disability during service.  Simply 
put, there is no evidence beyond the veteran's own current 
statements that he injured his right hip during service, and 
records which would be expected to corroborate his account, 
service medical records, do not do so.  

Here, the weight of the evidence is against the veteran's 
claim.  In other words, no one with sufficient expertise has 
provided an opinion that the veteran has a chronic right hip 
disability, to include arthritis, which is traceable to his 
military service, either having its onset during service or 
as the product of continued symptoms since service.  As a 
result, the veteran's claim of service connection for a right 
hip disability must be denied.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

III.  Increased Rating Issues

A.  Pertinent Laws and Regulations

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S .C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where the question 
for consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

B.  Diabetes Mellitus

The veteran filed a claim of entitlement to service 
connection for diabetes mellitus in May 2001.  He alleged in 
his claim that he developed the disease from having been 
exposed to the herbicide Agent Orange.  VA medical records 
contained in the claims file show that the veteran first was 
diagnosed with diabetes mellitus in 2000.

On VA examination in February 2002, the veteran reported a 
history of diabetes since 1999, treated with diet and oral 
medication.  He apparently developed an allergic reaction to 
the oral medication, and it was discontinued.  He was not 
using insulin.  He reported blood sugars averaging 140 to 150 
fasting and his weight was at 258 pounds, a 10-pound loss 
over the last year.  He said he was walking one mile twice a 
week.  He was also on medication for high blood pressure, 
with no prior history of heart disease, lung problems, or 
gastrointestinal complaints.  He described nocturia twice a 
night, a slight decline in urinary stream, and a slight 
decline in libido.  There was no evidence of diabetic 
ketoacidosis or hypoglycemia.  The clinical impression was 
diabetes mellitus type II, uncontrolled.  

VA outpatient treatment records dated from 1999 to 2003 
document routine diabetic care of the veteran.  These records 
show he was on a restricted diet and was encouraged to 
increase exercise and lose weight.  In February 2001, he had 
stopped taking glyburide.  In March 2002, it was noted that 
his diabetes was currently controlled by diet.  More recent 
records show that in 2003 the veteran was taking two tablets 
of metformin daily.  In August 2003, it was noted that, three 
weeks before, his diabetes had been uncontrolled due to 
noncompliance with diet and medication.  He reported that his 
blood sugars were 250-300 and that he was given insulin.  On 
follow-up, his blood sugars were noted to be down in the 
150s, with better diet, and the insulin was discontinued.  

Ratings of diabetes mellitus are governed by specific 
criteria and principles set forth in 38 C.F.R. § 4.119, 
Diagnostic Code (DC) 7913 (2005).  A 20 percent evaluation is 
warranted for diabetes mellitus requiring insulin and 
restricted diet or an oral hypoglycemic agent and restricted 
diet.  Diabetes mellitus requiring insulin, restricted diet, 
and regulation of activities warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if evaluated 
separately.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated, warrants a 100 percent evaluation.  Id. 

A review of the evidence reveals that the veteran's diabetes 
mellitus requires him to follow a restricted diet (which may 
have also been in response to hypertension), inclusive of 
restricted fat and salt intake, and also necessitates the use 
of oral medications.  The medical evidence of record does not 
show episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalization.  This medical evidence supports 
the current 20 percent rating.  

For a higher rating of 40 percent, the foregoing criteria 
must be shown, plus the requirement of the use of insulin and 
"regulation of activities" (avoidance of strenuous 
occupational and recreational activities) due to diabetes; 
however, neither additional requirement is shown.  Neither 
the VA examination reports nor outpatient records show that a 
doctor has determined that regulation of activities is 
medically required because of diabetes.  In fact, the veteran 
was encouraged to exercise, by clinicians involved in his 
diabetic treatment, in order to lose weight.  The Board notes 
that, although it is not necessary to meet all of the rating 
criteria included in the higher rating, the regulation of 
activities is the primary characteristic distinguishing the 
higher rating.  Based on the foregoing, the Board finds that 
the RO properly rated the veteran's diabetes mellitus as 20 
percent disabling under Diagnostic Code 7913.  

The Board has considered the veteran's contentions in making 
this decision and considers them credible insofar as the 
veteran described his symptoms and beliefs in the merits of 
his claim.  However, as a layperson, he is not competent to 
make medical determinations.  See Espiritu v. Derwinski, 
supra.  

Under the circumstances, the Board concludes the current 
level of disability shown is encompassed by the rating 
assigned and with due consideration to the provisions of 38 
C.F.R. § 4.7, a higher evaluation is not warranted for any 
portion of the time period under consideration.  The Board 
has considered staged ratings, under Fenderson v. West, 12 
Vet. App. 119 (1999), but concludes that they are not 
warranted.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

C.  Onychomycosis

The veteran has been assigned a noncompensable evaluation for 
his onychomycosis, which the RO has rated under Diagnostic 
Code 7806.

On VA examination in February 2002, physical evaluation of 
the extremities noted moderate evidence of a fungal infection 
of the toenails of both feet.  The examiner noted there was 
no disability at the time of the examination.

On VA skin examination in December 2002, the veteran gave a 
history of a fungal infection involving the big toes since 
service.  It was noted that he had not received treatment for 
it at the time, but since then the fungal infection had 
spread, involving all the toenails to a very moderate degree, 
worse on the big toenails with some degeneration of the 
nails, and there was no particular infection that was causing 
any pain.

The veteran was not incapacitated in any way, and the record 
does not show that he has ever received any antibiotic, 
systemic, or local treatment for it.  The examiner noted that 
less than 10 percent of the body area was covered by the 
fungal infection.  Examination of the lower extremities was 
essentially normal except for the fungal infection in the 
toenails.  There was no infection between the toes, and no 
skin involvement.  The examiner noted the veteran's reported 
history of fungal infection in the groin, which appeared only 
during the summer; however, it was not present at the time of 
the examination.  

The remaining evidence of record is entirely negative for 
evidence of complaints or treatment associated with his 
onychomycosis.  

As stated previously, the veteran has been assigned a 
noncompensable evaluation for onychomycosis affecting the 
toenails of both feet.  Because a separate diagnostic code 
does not exist for this disability, the veteran's 
onychomycosis has been rated as analogous to eczema under DC 
7806, at 38 C.F.R. § 4.118.

By regulatory amendment, effective August 30, 2002, changes 
were made to the schedular criteria for evaluating diseases 
of the skin. 

Where the rating criteria are amended during the course of 
the claim and appeal, the Board considers both the former and 
the current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).

The October 2002 Statement of the Case considered the 
veteran's disability in light of the revised regulatory 
provisions, therefore no prejudice to the veteran exists in 
the Board's adjudication of this issue at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (2002).

Under Diagnostic Code 7806, evidence of slight, if any, 
exfoliation, exudation, or itching caused by onychomycosis 
(if on a nonexposed surface or small area) will result in the 
assignment of a noncompensable evaluation.  Onychomycosis 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, warrants a 10 percent 
evaluation.  If it is accompanied by exudation or constant 
itching, extensive lesions, or marked disfigurement, a 30 
percent evaluation is for assignment.  Onychomycosis with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or if exceptionally repugnant 
warrants a 50 percent evaluation.  38 C.F.R. § 4.118, DC 7806 
(effective prior to Aug. 30, 2002).

Under the provisions of the rating schedule effective from 
August 30, 2002, a noncompensable rating will be assigned if 
less than 5 percent of the body or exposed areas affected, 
and, no more than topical therapy required during the past 12 
month period.  Onychomycosis with at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month period 
will be rated 10 percent.  A 30 percent evaluation is 
assignable for onychomycosis of 20 percent to 40 percent of 
the entire body or 20 percent to 40 percent of the exposed 
areas affected, or when systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
evaluation may be assigned for onychomycosis with more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (effective 
Aug. 30, 2002).

The noncompensable evaluation is supported by the VA 
examination in December 2002, which clearly indicates the 
minimal nature of this disorder.  Moreover, relevant medical 
records which have been obtained and associated with the 
claims folder are entirely negative for outpatient 
dermatological treatment and do not reflect the presence of 
exfoliation, exudation, or itching on an exposed surface or 
on an extensive area.  Further, onychomycosis is limited to 
the veteran's toenails and therefore is not sufficient to 
establish involvement of 5 percent of the entire body or 5 
percent of the exposed skin areas.  Accordingly, a 
compensable evaluation for this disorder is denied.

Additionally, at no time during the pendency of this appeal 
has the veteran's onychomycosis displayed a compensable level 
of impairment; therefore, a staged rating is not warranted in 
the present case.  See Fenderson, supra.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

D.  Hearing Loss

The SMRs show that, at separation in 1966, audiometric 
examination showed pure tone thresholds were:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
0
0
0
30
45

LEFT
10
25
15
40
40


In support of his claim for service connection, filed in 
September 1997, an October 1998 audiometric examination 
report showed pure tone thresholds as follows:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT

55
45
70
100
68
LEFT

55
55
55
90
60

Speech recognition score on the Maryland CNC wordlist was 88 
percent in the right ear and 88 percent in the left ear.  

Following the examination, service connection for hearing 
loss was granted in October 1998 and a 0 percent evaluation 
was assigned, effective September 26, 1997, the date of his 
claim.  

On subsequent VA audiometric examination in December 2002 
pure tone thresholds were:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT

45
50
75
100
68
LEFT

55
60
70
95
70

Speech recognition score on the Maryland CNC wordlist was 88 
percent in the right ear and 80 percent in the left ear.  

In December 2002 the RO increased the evaluation for hearing 
loss to 10 percent, effective December 11, 2002, the date of 
the VA examination in that month.  

The Board notes that, effective on June 10, 1999, the Rating 
Schedule criteria for evaluating hearing impairment were 
changed.  As noted above, when the rating criteria are 
amended during the pendency of a claim and appeal, both the 
former and the current schedular criteria are considered.  
The Board further notes that the differences between the 
former criteria and the revised criteria as to hearing loss 
are relatively minor.  

Under both the old and the new criteria, numeric designations 
are assigned based upon a mechanical use of tables found in 
38 C.F.R. §  4.85; there is no room for subjective 
interpretation.  Scores are simply matched against Table VI 
to find the numeric designation, then the designations are 
matched with Table VII to find the percentage evaluation to 
be assigned for the hearing impairment (see tables below).  
To evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven-(11) auditory acuity levels, designated from level I 
for essentially normal acuity, through level XI for profound 
deafness.  38 C.F.R. § 4.85 (1998); 38 C.F.R. § 4.85 (2005).  

The Board has compared the previous versions of Table VI and 
Table VII, and the new versions of these tables, and finds 
that there has been no discernable change in them.  Further, 
it is noted that the revisions in the language in 38 C.F.R. § 
4.85 do not change the method by which Tables VI and VII are 
interpreted, but only describe, in greater detail, how they 
are applied.

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Currently, it addresses exceptional patterns of 
hearing loss.  The exceptional patterns addressed in that 
section are identified as when the pure tone threshold at 
1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86 (2005).  

In this case, the veteran's hearing loss will be evaluated 
under the old criteria until the effective date of the change 
in regulations in June 1999.  Thereafter, the degree of 
hearing loss will be evaluated under both the old and the 
current provisions.

1.  Period from September 26, 1997, to December 10, 2002

Following a review of the record, the Board finds that from 
September 26, 1997, to December 10, 2002, the probative 
evidence shows that the veteran was not entitled to a 
compensable evaluation for his bilateral hearing loss.  

The results of the audiogram in October 1998 show that based 
on an average pure tone threshold of 68 decibels in the right 
ear with speech discrimination ability of 88 percent, and 60 
in the left ear with speech discrimination ability of 88 
percent, Table VI indicates a numeric designation of III for 
each ear.  The point of intersection on Table VII reflects 
that the level of hearing loss is consistent with a zero 
percent evaluation.  

2.  Period on and after December 11, 2002

The results of the audiogram in December 2002 show that, 
based upon an average pure tone threshold of 68 decibels in 
the right ear with speech discrimination ability of 88 
percent, and 70 in the left ear with speech discrimination 
ability of 80 percent, Table VI indicates a numeric 
designation of III for the right ear and IV for the left ear.  
The point of intersection on Table VII reflects that the 
level of hearing loss is consistent with a 10 percent 
evaluation.  

As noted above, there is an alternative method for rating 
hearing loss disability which can be used if the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 
decibels or higher, or if the puretone threshold at 1000 
Hertz is 30 or less and at 2000 Hertz is 70 or more. 38 
C.F.R. § 4.86 (2005).  Each ear is to be evaluated separately 
under this part of the regulations.  

The most recent audiometric examination in December 2002 
shows puretone thresholds in the left ear at each of the 
frequencies is 55 or greater.  Applying the alternate method 
for the December 2002 examination results yields a Roman 
numeral designation of VI under the regulation.  38 C.F.R. § 
4.86, Table VIa (2005).  However, even a Roman numeric 
designation of VI for the left ear, when combined with the 
III for the right ear based upon the December 2002 VA 
examination, warrant only a 10 percent rating under the 
regulations.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100 (2005).

In view of the foregoing, the Board must conclude that, 
regardless of whether the veteran's bilateral hearing loss is 
evaluated under the former or the revised criteria, a 
noncompensable evaluation, and no higher, is entirely 
appropriate for his bilateral hearing loss prior to December 
11, 2002, and a 10 percent evaluation, but no higher, is 
warranted for bilateral hearing loss from December 11, 2002, 
forward.  The evidence in this case clearly weighs against 
the assignment of higher ratings.  The evaluation of hearing 
loss is reached by a mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The Board has considered the veteran's personal assertions 
that his bilateral hearing loss has worsened.  His lay 
statements are competent evidence to the extent that they 
concern observable symptoms.  As a lay person, however, he is 
not qualified to render a medical diagnosis or opinion as to 
the severity of his disability.  See Espiritu, supra.  The 
fact that a veteran's hearing is less than optimal does not 
by itself establish entitlement to an increased rating.  
Therefore the current level of disability shown is 
encompassed by the rating assigned, and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, a higher 
evaluation is not warranted.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to a service connection for a right hip disorder, 
to include arthritis is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus is denied.

Entitlement to an initial compensable evaluation for 
onychomycosis of the feet is denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss from September 26, 1997, to December 
10, 2002, and in excess of 10 percent on and after December 
11, 2002, is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


